Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the lubricating composition “further comprising” a polyolefin succinimide dispersant. However, claim 31, from which claim 48 depends, has been amended to broadly recite that the lubricating composition comprises a dispersant. It is unclear how one of ordinary skill in the art would determine whether a polyolefin succinimide dispersant fell within the scope of the dispersant of claim 31 or was instead further comprised, as recited in claim 48. If applicant intends for the dispersant of claim 31 to be a dispersant other than the polyolefin succinimide of claim 48, the wording of claim 31 should be amended to reflect this intention. If applicant simply intends for claim 48 to further limit the dispersant of amended claim 31, the wording of claim 48 should be amended to eliminate the “further comprising” language and to clarify that the claim requires component (e) of amended claim 31 to be the polyolefin succinimide dispersant.


Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 recites that the oil of lubricating viscosity is at least 40% by weight of the lubricating composition. However, claim 31, from which claim 40 depends, has been amended to require that the oil of lubricating viscosity be at least 80% by weight of the lubricating composition. Claim 40 therefore fails to further limit amended claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 31-33, 38-40, 42, 44-45, 47-49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cyba (U.S. Pat. No. 3,093,586) in view of Mayhew (WO 2016/144880 A1).
In column 1 lines 9-13 Cyba discloses synergistic inhibitor compositions and the use thereof in lubricants. In column 1 line 35 through column 2 line 5 Cyba discloses that the lubricants can include various synthetic and petroleum-derived (column 1 lines 38-39) oils, meeting the limitations of component (a) of claims 31 and 52 as well as the oil of claim 53. In column 3 lines 16-59 Cyba discloses that the composition can comprise various N,N′-dialkylated diaminodiphenylmethanes as antioxidants, where the amino groups can preferably be in the 4,4′ positions, meeting the limitations of the N-alkylated dianiline compound of component (b) of claims 31 and 52 where R1 and R2 are various alkyl groups having a number of carbon atoms within the claimed range, as well as the N-alkylated dianiline compound of claim 53. In column 3 lines 38 and 54-55 Cyba discloses that the R1 and R2 groups can be cyclohexyl groups, meeting the limitation of claim 33, and also leading to compounds meeting the limitations of compound A-1 of claim 38 and the 4-4′-cyclohexylmethylenedianiline of claim 39. In Table II Cyba discloses compositions comprising 1% by weight of the N-alkylated dianilines, within the range recited in claims 31 and 52-53. Cyba discloses numerous compounds where R1 and R2 have more than 4 carbon atoms, as recited in claim 51. Based on the amount of additive disclosed in column 5 lines 40-44 of Cyba, the oil of lubricating viscosity is present in the composition of Cyba in an amount within the range recited in claims 31 and 52-53. In Example V (columns 7-8) Cyba discloses that the compositions reduce deposit formation (sludge and varnish formation) in an internal combustion engine, meeting the method limitation of claim 52.  
In column 5 lines 53-63 Cyba discloses that the composition can comprise additional additives, but does not specifically disclose the antioxidant (c), overbased calcium detergent (d), and dispersant (e) of claims 31 and 52-53, the polyolefin succinimide of claim 48, or the zinc dialkyldithiophosphate of claim 49 supplying a phosphorus content meeting the limitations of claims 31 and 52-53. 
Mayhew, in paragraph 1, discloses lubricating an internal combustion engine with a lubricating composition comprising an antioxidant, wherein at least 20% by weight of the antioxidant is a phenolic antioxidant, meeting the limitations of the ashless antioxidant (c) of claims 31 and 52 as well as the ashless antioxidant of claim 53, and overbased alkaline earth metal sulfonate detergents. Mayhew discloses that the lubricating composition has a TBN of 6.5 to 15, within the range recited in claim 32. In paragraphs 34 and 36-37 Mayhew discloses that the detergents are typically calcium sulfonate detergents, meeting the limitations of component (d) of claims 31 and claim 52 as well as claim 44 and the overbased calcium detergent of claim 53. In the table following paragraph 213 (page 43), Mayhew discloses compositions where the calcium detergents are present in an amount within the range recited in claims 31 and 52-53, and where the detergents supply a TBN of greater than 2 to the composition, within the range recited in claim 45. Since Mayhew does not require any magnesium, the ratio of calcium to magnesium in the composition of Mayhew falls within the range recited in claim 47. In paragraph 74 Mayhew discloses that the antioxidant can be a mixture of a phenolic antioxidant and an aminic antioxidant, where the aminic antioxidant can be a diarylamine, meeting the limitations of claims 31 and 52 for the case where the antioxidant is a mixture. In the table following paragraph 213 Mayhew discloses compositions comprising the antioxidants in an amount within the range recited in amended claims 31 and 52-53, and in paragraph 49 Mayhew more broadly discloses that the antioxidant is present in an amount of 0.1 to 3% by weight, also within the range recited in claims 31 and 52-53. When the antioxidants of Mayhew are present in the amount disclosed by Mayhew, and the alkylated dianiline of Cyba is present in the amount implied by column 5 lines 21-25 and 40-44 of Cyba (0.1 to 3% by weight of stabilizer and 1 part by weight of [N-alkylated dianiline] antioxidant per 0.5 to 2 parts by weight of synergist leading to an N-alkylated dianiline concentration of about 0.033 to 2% by weight), the range of ratios of ashless antioxidant to N-alkylated dianiline ranges from 1:20 to 90:1, encompassing the range recited in claim 42.
In paragraphs 113-116 Mayhew discloses that the composition can comprise a non-borated polyisobutylene succinimide derived from a polyisobutylene having a molecular weight of 350 to 5000, meeting the limitations of the polyolefin succinimide of claim 48, as well as the dispersants of amended claims 31 and 52-53. Mayhew discloses that the non-borated polyisobutylene succinimide is present in an amount of 1 to 8% by weight, within the ranges recited in claims 31 and 52-53. It is also noted that paragraph 160 of Mayhew discloses that the composition can comprise 0.01 to 3% by weight of a dispersant viscosity modifier, overlapping the range recited for component (e) of claim 31, and meeting the limitations of claim 48 for the case where the claim is construed to require two detergents. In paragraph 186-188 Mayhew discloses that the composition can further comprise a zinc dialkyldithiophosphate (ZDDP), as recited in claim 49, where the ZDDP supplies phosphorus in an amount of 0.01 to 0.1% by weight (100 to 1000 ppm), or 0.02 to 0.09% by weight (200 to 900 ppm), overlapping or falling within the ranges recited in amended claims 31 and 52-53. 
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the antioxidant, overbased calcium detergent, polyisobutylene succinimide, and ZDDP of Mayhew in the composition of Cyba therefore meets the limitations of claims 31-33, 38-40, 42, 44-45, 47-49, and 51, the use of the composition for lubricating an engine, as taught in Example V of Cyba and paragraphs 1 and 52 of Mayhew meets the limitations of claim 52, and since the composition must be made by combining the components, claim 53 is met as well.
It would have been obvious to one of ordinary skill in the art to include the additives of Mayhew in the composition of Cyba, since Mayhew discloses in paragraph 14 and the examples that compositions comprising the additives of Mayhew have improved properties, and additionally, in the case of the ZDDP and dispersant additives, to improve the antiwear properties of the composition, and to reduce the formation of deposits.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not have been motivated to include the antioxidant and detergent additives of Mayhew to the composition of Cyba. As discussed in the rejection, Mayhew discloses that compositions comprising the additives of Mayhew have improved properties. Applicant argues that Cyba uses the N,N′-alkylated dianilines as antioxidant and there is no suggestion that an additional antioxidant would be beneficial, but as discussed in the rejection and above Mayhew discloses further advantages associated with the inclusion of the additives of Mayhew, and combinations of antioxidant additives commonly find use in lubricant compositions. 
Applicant also asserts that the examples in the specification demonstrate that the claimed compositions provide improved antioxidant and deposit control performance over a baseline formulation. In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate in scope with the claims (MPEP 716.02(d)).  Applicant notes that that the claims have been amended to recite concentration ranges for the components of the claimed lubricating composition. However, the amended claims still allow for extremely broad concentration ranges of broad classes of additives and any oil of lubricating viscosity. The inventive examples supplied in the specification contain specific amounts of specific additives. Applicant has not provided evidence or reasoning to establish that one of ordinary skill in the art would be able to determine from the presented data that superior results would be maintained across the full scope of the claims. The data supplied by applicant is therefore not sufficient to rebut the prima facie case of obviousness set forth in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771